DETAILED NON-FINAL OFFICE ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Comments
Please note that any mention of a line number of a claim in this office action refers to the claims as they appear in the official claim listing in the image file wrapper (IFW), not to any claim as it may be reproduced below.
The drawings of December 31, 2020 are hereby accepted as FORMAL.

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: “first position calculation unit …”  in claims 1, 4, 5, 6, and 7; “second position calculation unit …” in claims 1, 4, 5, 6, and 7; “correspondence detection unit …” in claims 1, 2, 3, 5, and 7; “positional relationship information estimating unit …” in claim 1; and, “storage unit” in claim 7.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-18 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Each of claim limitations “first position calculation unit …”  in claims 1, 4, 5, 6, and 7; “second position calculation unit …” in claims 1, 4, 5, 6, and 7; “correspondence detection unit …” in claims 1, 2, 3, 5, and 7; “positional relationship information estimating unit …” in claim 1; and, “storage unit” in claim 7  invokes 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. However, the written description fails to disclose the corresponding structure, material, or acts for performing the entire claimed function and to clearly link the structure, material, or acts to the function. For each of the listed claim limitations, there is no disclosure of the corresponding structure, material, or acts that perform the claimed functions.  It is unclear in each of the listed claim limitations what the listed units are. Therefore, the claim is indefinite and is rejected under 35 U.S.C. 112(b) or pre-AIA  35 U.S.C. 112, second paragraph.
Applicant may:
(a)        Amend the claim so that the claim limitation will no longer be interpreted as a limitation under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph; 
(b)        Amend the written description of the specification such that it expressly recites what structure, material, or acts perform the entire claimed function, without introducing any new matter (35 U.S.C. 132(a)); or 
(c)        Amend the written description of the specification such that it clearly links the structure, material, or acts disclosed therein to the function recited in the claim, without introducing any new matter (35 U.S.C. 132(a)).
If applicant is of the opinion that the written description of the specification already implicitly or inherently discloses the corresponding structure, material, or acts and clearly links them to the function so that one of ordinary skill in the art would recognize what structure, material, or acts perform the claimed function, applicant should clarify the record by either: 
(a)        Amending the written description of the specification such that it expressly recites the corresponding structure, material, or acts for performing the claimed function and clearly links or associates the structure, material, or acts to the claimed function, without introducing any new matter (35 U.S.C. 132(a)); or 
(b)        Stating on the record what the corresponding structure, material, or acts, which are implicitly or inherently set forth in the written description of the specification, perform the claimed function. For more information, see 37 CFR 1.75(d) and MPEP §§ 608.01(o) and 2181.
B.	In independent claim 1, the phrases, “by first sensor” (lines 5-6) and “by second sensor” (line 10) are indefinite and unclear in context due to the lack of a modifying article, so, one of ordinary skill-in-the-art would not be informed clearly and definitely if the “first sensor” and the “second sensor” are being positively recited as part of the overall claimed device, or if each of these was intended to be a name for a particular device.  This rejection can be overcome by amending these to read “by a first sensor” and “by a second sensor”  Substantially the same problem occurs in independent claim 17 at lines 5 and 8, and in independent claim 18 at lines 6-7 and 9-10.
C.	Overall, independent claim 1 is indefinite and unclear as to the source of the signal for the “signal processing apparatus” (line 1) in that the “first sensor” and the “second sensor” do not appear to be positively recited as part of the overall claimed device.
Similarly, overall, independent claim 17 is indefinite and unclear as to the source of the signal for the “signal processing method” (line 1) in that there is not positive recitation of method steps of receiving data from the “first sensor” and the “second sensor.”
In like manner, overall, independent claim 18 is indefinite and unclear as to the source of the signal to be processed by the “executable instructions” (line 2) in that there is not positive recitation of method steps of receiving data from the “first sensor” and the “second sensor.”
Each of dependent claims 2-16 is unclear, at least, in that it depends ultimately from unclear, independent claim 1.

The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1-16 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.
Each of the claim limitations “first position calculation unit …”  in claims 1, 4, 5, 6, and 7; “second position calculation unit …” in claims 1, 4, 5, 6, and 7; “correspondence detection unit …” in claims 1, 2, 3, 5, and 7; “positional relationship information estimating unit …” in claim 1; and, “storage unit” in claim 7 claims specialized functions, so, each of these listed claim limitations would require special programming.  A specialized function must be supported in the specification by the computer and the algorithm that the computer uses to perform the claimed specialized function.  The default rule for § 112(f) programmed computer claim limitations is to require disclosure of an algorithm when special programming is needed to perform the claimed function.  The reason that this is the default rule is that disclosure of the step by step procedure for specialized functions establishes clear, definite boundaries and notifies the public of the claim scope.   “And by claiming a processor programmed to perform a specialized function without disclosing the internal structure of that processor in the form of an algorithm, Katz’s claims exhibit the ‘overbreadth inherent in open-ended functional claims’” In re Katz Interactive Call Processing Patent Litigation, 97 USPQ2d 1737, 1747 (Fed. Cir. 2011), citing to Halliburton Energy Services v. M-I LLC, 514 F.3d 1244, 1256 n.7 (Fed. Cir. 2008).  Disclosing the algorithm for a specialized function is the quid pro quo for the ability to claim an element in purely functional terms.  Applicant has failed to disclose the algorithms required by the specialized functions of each of the listed claim limitations in either the specification or in the drawing figures in adequate detail so that one of ordinary skill-in-the-art would understand what each algorithm is and so that it would convey possession of the claimed invention at the time of filing.  The flow charts in drawing Figures 22, 23, and 24 are at such a high level of generality that they are not adequate to describe the algorithms for each of the listed claim limitations in adequate details so as to convey possession of the invention at the time of filing.  Therefore, one of ordinary skill-in-the-art could not reasonably conclude that Applicant or the inventors were in possession of the claimed invention at the time of filing.

Double Patenting Rejections
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

Claims 1-18 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-18 of U.S. Patent No. 10,908,257. Although the claims at issue are not identical, they are not patentably distinct from each other because the differences are merely obvious variations.
Independent claim 1 of this application is almost identical to claim 1 of the patent.  However, in claim 1 of the patent, the “first position calculation unit …” obtains its data from a “stereo image,” while in claim 1 of this application, the “first position calculation unit …” obtains its data from a “first sensor.”  In that claim 1 of the patent is directed to processing sensed positional data of a target in the form of a “stereo image,” it would have been obvious to one of ordinary skill-in-the-art that the sensed positional data could come from any suitable sensor, not just a stereo image sensor.  Further, the sensing of the “stereo image” in claim 1 of a patent would have to be performed by some sort of “sensor.”
Independent claim 1 of this application is almost identical to claim 1 of the patent.  However, in claim 1 of the patent, the “second position calculation unit …” obtains its data from a “sensor signal,” while in claim 1 of this application, the “second position calculation unit …” obtains its data from a “second sensor.”  Although different words are used, these limitations are taken to be the same.
Thus, independent claim 1 of this application is obvious over claim 1 of the patent.
The remarks with respect to independent claim 17 of this application are substantially the same as those given above with respect to claim 1 of this application.  Claims 17 of this application corresponds to claim 17 of the patent.  Thus, independent claim 17 of this application is obvious over claim 17 of the patent.
The remarks with respect to independent claim 18 of this application are substantially the same as those given above with respect to claim 1 of this application.  Claims 18 of this application corresponds to claim 18 of the patent.  Thus, independent claim 18 of this application is obvious over claim 18 of the patent.
Dependent claim 2 of this application is identical to dependent claim 2 of the patent.
Dependent claim 3 of this application is identical to dependent claim 3 of the patent.
Dependent claim 4 of this application is identical to dependent claim 4 of the patent.
Dependent claim 5 of this application is substantially the same as dependent claim 5 of the patent.  However, in claim 5 of the patent the “first position calculation unit …” and the “second position calculation unit …” obtain their data “in one or more frames,” but in claim 5 of this application the “first position calculation unit …” and the “second position calculation unit …” obtain their data “at one or more times.”  In that the frames in view are not present simultaneously, it would have been obvious to one of ordinary skill-in-the-art that obtaining data “in one or more frames” would essentially be obtaining data “at one or more times.”
Next, looking to dependent claim 6 of this application, it is substantially the same as claim 6 of the patent.  However, the “first position calculation unit …” and the “second position calculation unit …” in claim 6 of the patent obtain their data “in one frame,” but in claim 6 of this application they obtain their data “from first data” and “from second data” respectively.  It would have been obvious to one of ordinary skill-in-the-art that the data obtained in claim 6 of the patent could broadly be called “first data” and “second data,” and could be “in one frame.”
Dependent claim 7 of this application is identical to dependent claim 7 of the patent.
Dependent claim 8 of this application is identical to dependent claim 8 of the patent.
Dependent claim 9 of this application is identical to dependent claim 9 of the patent.
Dependent claim 10 of this application is identical to dependent claim 10 of the patent.
Dependent claim 11 of this application is obvious over dependent claim 11 of the patent as applied above to independent claim 1 of this application.
Dependent claim 12 of this application is identical to dependent claim 12 of the patent.
Dependent claim 13 of this application is identical to dependent claim 13 of the patent.
Dependent claim 14 of this application is identical to dependent claim 14 of the patent.
Dependent claim 15 of this application is identical to dependent claim 15 of the patent.
Dependent claim 16 of this application is identical to dependent claim 16 of the patent.

Citation of Prior Art of General Interest
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Yasugi et al (‘130) is of general interest for the use of coordinate transformation with two sensors, noting, for example, paragraph [0027].
Nanami (482) is of general interest for the use of coordinate transformation with two sensors, noting, for example, paragraph [0035].



Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BERNARR E GREGORY whose telephone number is (571)272-6972. The examiner can normally be reached on Mondays through Thursdays from 7:30 am to 5:30 pm eastern time.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Vladimir Magloire, can be reached at telephone number 571-270-5144. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://portal.uspto.gov/external/portal. Should you have questions about access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

/BERNARR E GREGORY/Primary Examiner, Art Unit 3648